PER CURIAM.
These matters involve the Railroad Retirement Act of 1937, as amended July 31, 1946, 60 Stat. 735, 15 U.S.C.A § 228a et seq.
Our own examination of the records in the cases reveals that there is ample evidence supporting the decisions of the respondent that the petitioners on August 29, 1935, the enactment date of the 1935 Railroad Retirement Act, 49 Stat. 967, were neither in the service of an employer within the meaning of the Act as amended nor on leave of absence expressly granted to them by the Reading Company. The decisions of the respondent will be affirmed.